J-S68007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

LEONARD DOCKERY,

                         Appellant                   No. 3483 EDA 2013


     Appeal from the Judgment of Sentence Entered October 30, 2013
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0005566-2010


BEFORE: BENDER, P.J.E., DONOHUE, J., and MUNDY, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED DECEMBER 08, 2015

      Appellant, Leonard Dockery, appeals from the judgment of sentence of

1 to 2 years’ incarceration, followed by one of year probation, imposed on

October 30, 2013, after the trial court revoked his original sentence of

probation based on technical violations due to Appellant’s failure to report to

his probation officer. Appellant challenges discretionary aspects of his new

sentence. We affirm.

      On September 1, 2010, Appellant pled guilty to forgery, 18 Pa.C.S. §

4101(a)(1), and criminal conspiracy to commit forgery, 18 Pa.C.S. §

903(a)(1). He was sentenced to a term of three years’ probation.

            After [Appellant] was sentenced to reporting probation…,
      [he] missed scheduled office visits on April 26, 2011, and August
      1, 2011. [Appellant] was able to make up both appointments by
      phone or contact notice. [Appellant] reported to the Probation
      Department for the last time on August 5, 2011, missing
      appointments on August 12, 2011, August 31, 2011, and
J-S68007-15


       September 30, 2011. A contact notice was sent to [Appellant’s]
       address of record on August 16, 2011, and [a] letter warning
       [Appellant] of arrest was sent on September 16, 2011. Warrant
       cards were issued on October 14, 2011.         [Appellant] was
       arrested on the probation warrants on October 4, 2013.

Trial Court Opinion (TCO), 1/23/15, at 2 (citations to the record omitted).

       On October 30, 2013, Appellant appeared before the court for a

probation revocation hearing, at the close of which the court revoked his

probation and resentenced him to one to two years’ incarceration, followed

by one year probation. Appellant was informed at the close of the hearing

that he had 10 days within which to file a written post-sentence motion, and

30 days within which to file an appeal. N.T., 10/30/13, at 14.

       On November 13, 2013, Appellant filed a post-sentence motion for

reconsideration of his sentence.           The trial court states that Appellant’s

motion was “administratively dismissed on November 27, 2013.”1 TCO at 1.

Appellant filed a timely notice of appeal, and also timely complied with the

trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Herein, he raises two questions for our review:

       1. Did not the sentencing court violate the requirements of [42
       Pa.C.S.] §9771(c) of the Sentencing Code when, after revoking
       [Appellant’s] probation, it sentenced [him] to a period of total
       confinement where: 1) he had not been convicted of or charged
       with a new crime, 2) the record did not demonstrate any
       likelihood that he would commit a new crime if not incarcerated,
       and 3) incarceration was not essential to vindicate the authority
       of the court?
____________________________________________


1
 The docket contains no entry demonstrating the dismissal of Appellant’s
motion.



                                           -2-
J-S68007-15


      2. Did not the trial court err and abuse its discretion by
      sentencing [Appellant] to an excessive period of incarceration?

Appellant’s Brief at 4.

      Appellant’s two issues implicate discretionary aspects of his sentence.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must
      invoke this Court's jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether
         appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the
         sentence appealed from is not appropriate under the
         Sentencing Code, 42 Pa.C.S.A. § 9781(b).

      Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.
      2006), appeal denied, 589 Pa. 727, 909 A.2d 303 (2006).
      Objections to the discretionary aspects of a sentence are
      generally waived if they are not raised at the sentencing hearing
      or in a motion to modify the sentence imposed.
      Commonwealth v. Mann, 820 A.2d 788, 794 (Pa. Super.
      2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis. Commonwealth v.
      Paul, 925 A.2d 825, 828 (Pa. Super. 2007). A substantial
      question exists “only when the appellant advances a colorable
      argument that the sentencing judge's actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.” Sierra, supra at 912–13.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010).

      Here, as mentioned supra, Appellant filed a timely notice of appeal.

However, our review of the record indicates that he did not raise his


                                     -3-
J-S68007-15



discretionary aspects of sentencing issues at the sentencing hearing, or in a

properly filed post-sentence motion.   Specifically, Appellant was sentenced

on October 30, 2013, and was informed at that proceeding that he had ten

days to file a motion for reconsideration of his sentence.        See N.T.,

10/30/13, at 14; see also Pa.R.Crim.P. 708(E) (“A motion to modify a

sentence imposed after a revocation shall be filed within 10 days of the date

of imposition.”). Ten days after October 30, 2013, was Saturday, November

9, 2013; consequently, the deadline for Appellant’s motion became Monday,

November 11, 2013.     See 1 Pa.C.S. § 1908 (“When any period of time is

referred to in any statute, such period in all cases…shall be so computed as

to exclude the first and include the last day of such period. Whenever the

last day of any such period shall fall on a Saturday or Sunday, or on any day

made a legal holiday by the laws of this Commonwealth or of the United

States, such day shall be omitted from the computation.”).         However,

November 11th is the legal holiday of Veterans Day, making the deadline for

Appellant’s filing of a motion for reconsideration Tuesday, November 12,

2013.   See id. Appellant’s counseled, post-sentence motion was not filed

until Wednesday, November 13, 2013. By filing an untimely post-sentence

motion, Appellant has waived for our review his challenges to the

discretionary aspects of his sentence. See Commonwealth v. Ahmad, 961

A.2d 884, 886 (Pa. Super. 2008) (“Issues challenging the discretionary

aspects of a sentence must be raised in a post-sentence motion or by

presenting the claim to the trial court during the sentencing proceedings.

                                    -4-
J-S68007-15



Absent such efforts, an objection to a discretionary aspect of a sentence is

waived.”) (quoting Commonwealth v. Shugars, 895 A.2d 1270, 1273-74

(Pa. Super. 2006)).

      Nevertheless, even had Appellant properly preserved his claims in a

timely post-sentence motion, we would conclude that they are meritless.

Appellant has included in his brief a Rule 2119(f) statement, in which he

argues that the court imposed a sentence of total confinement in violation of

the provisions of 42 Pa.C.S. § 9771(c). That statute states that a term of

incarceration shall only be imposed following a revocation of probation if the

court finds:

      (1) the defendant has been convicted of another crime; or

      (2) the conduct of the defendant indicates that it is likely that he
      will commit another crime if he is not imprisoned; or

      (3) such a sentence is essential to vindicate the authority of the
      court.

42 Pa.C.S. § 9771(c). Appellant maintains that in his case, “none of these

criteria were satisfied.” Appellant’s Brief at 8. We consider Appellant’s claim

as constituting a “colorable argument that the sentencing judge's actions

were … inconsistent with a specific provision of the Sentencing Code.”

Moury, 992 A.2d at 170. Accordingly, we would deem Appellant’s first issue

as presenting a substantial question for our review.

      Before addressing the merits of Appellant’s argument, we note that,

      [i]n general, the imposition of sentence following the revocation
      of probation is vested within the sound discretion of the trial
      court, which, absent an abuse of that discretion, will not be


                                     -5-
J-S68007-15


      disturbed on appeal. Commonwealth v. Sierra, 752 A.2d 910,
      913 (Pa.Super.2000). Our standard of review is limited to
      determining the validity of the probation revocation proceedings
      and the authority of the sentencing court to consider the same
      sentencing alternatives that it had at the time of the initial
      sentencing. 42 Pa.C.S.A. § 9771(b); Commonwealth v.
      Gheen, 455 Pa.Super. 499, 501, 688 A.2d 1206, 1207–08
      (1997) (the scope of review in an appeal following a sentence
      imposed after probation revocation is limited to the validity of
      the revocation proceedings and the legality of the judgment of
      sentence).

Commonwealth v. Hoover, 909 A.2d 321, 322-23 (Pa. Super. 2006).

      In the argument supporting Appellant’s first issue, he initially

emphasizes that he committed only technical violations of his probation by

failing to report; he was not convicted of, let alone charged with, any new

crime, so as to justify a sentence of incarceration under section 9771(c)(1).

Appellant also maintains that nothing presented to the court at the

revocation hearing demonstrated that he was likely to commit a crime if not

imprisoned, and the trial court “made no such finding of fact.” Appellant’s

Brief at 11.   Thus, Appellant contends that section 9771(c)(2) did not

warrant a sentence of imprisonment.

      In regard to section 9771(c)(3), Appellant argues that “[a] prison

sentence was not ‘essential’ here, merely because of difficulties in reporting

to his probation officer.” Appellant’s Brief at 17. Appellant stresses that his

failure to report “flowed more from chronic homelessness and medical

problems” than a disregard for the court’s authority. Id. at 16. Additionally,

Appellant avers that “the court imposed a sentence of total confinement

solely on the basis of [his] failure to abide by the conditions of his


                                     -6-
J-S68007-15



probation[,]” where such a sentence was not ‘essential’ to uphold the court’s

authority.   Appellant maintains that in this regard, the court’s sentence of

incarceration violates our Supreme Court’s holding in Commonwealth v.

Cottle, 426 A.2d 598 (Pa. 1981).             Appellant’s Brief at 17.     Appellant

specifically relies on the following language in Cottle:

      Clearly, the failure to abide by the court's directive to meet the
      terms of probation offends the dignity of the court. However,
      subparagraph (3) of section 1371(c)[, the predecessor of section
      9771(c)(3), which contained identical language,] requires more
      than merely an affront to the court's authority. The language
      specifically requires that the sentence be “essential to vindicate
      the authority of the court.”

Id. at 601-02.

      We disagree with Appellant that the facts of Cottle are analogous to

his case. Notably, after revoking Cottle’s term of probation, the trial court

imposed      a   statutory   maximum       sentence,   despite   that   Cottle   had

accomplished certain goals “which the probation was designed to achieve[,]”

such as “overcoming [] his alcoholic problem and his need to find gainful

steady employment.”          Id. at 602.    While noting that Cottle should not

“necessarily be absolved completely for his failure to comply[,]” the Cottle

Court concluded that under the “unique facts” of that case, such a significant

term of incarceration was not ‘essential’ to vindicating the court’s authority.

Id.

      To the contrary, in Appellant’s case, the trial court’s sentence following

revocation of his probation did not come anywhere close to the aggregate

term of 20 years’ incarceration that the court could have imposed. See TCO

                                       -7-
J-S68007-15



at 4 (“The sentence imposed was well under the statutory maximum for the

convictions   of   Conspiracy   and   Forgery   [which   carry]     ten   years[’]

incarceration on each charge.”).      Additionally, while Appellant provided

evidence at the revocation hearing that he had accomplished a goal of

securing housing at “My Place Germantown” for the two years prior to his

arrest, see N.T. at 5, that fact actually undercut his argument that he failed

to report to his probation officer due to ‘chronic homelessness.’

      Moreover, the record supports the trial court’s conclusion that

Appellant acted with “a flagrant disregard for the terms of probation.” TCO

at 3. Specifically, the court emphasized:

      [Appellant] not only stopped reporting to probation but failed to
      turn himself in once he was aware of an active warrant for his
      arrest. In reply to the Court[’s] asking [Appellant] [at the
      revocation hearing] why he [did not] report to the Probation
      Department, he said, “And by then [the court had] already
      issued a warrant for my arrest...[.] So it would have – I would
      have been going to turn myself in, not just [reporting to the
      Probation Department].” N.T. 10/30/2013, p. 9. It is clear from
      the record that [Appellant] knew about his arrest warrant, failed
      to turn himself in, and instead was picked up by the Police
      Department over two years after his last appointment. As a
      term of probation was ineffective on [Appellant], it became
      necessary to impose a term of incarceration in order to vindicate
      the authority of the court.

TCO at 4.

      The record supports the trial court’s determinations, and we ascertain

no abuse of discretion or error of law in its conclusion that a term of

incarceration was essential to vindicate its authority. As such, had Appellant

preserved this claim in a timely post-sentence motion, we would conclude


                                      -8-
J-S68007-15



that the court did not err in imposing a term of incarceration under section

9771(c)(3).

      In Appellant’s second issue, he asserts that the length of his sentence

was “unreasonable and excessive” where his failure to report was “due to

chronic homelessness….” Appellant’s Brief at 18. Appellant also claims that

the trial court “seemed to exclusively focus on [A]ppellant’s technical

violations rather than his rehabilitative needs or mitigated circumstances.”

Id. at 19.

      Initially, Appellant did not raise these claims in his Rule 2119(f)

statement, or provide any explanation of how the court’s alleged failures

violated a specific provision of the Sentencing Code or a fundamental norm

underlying the sentencing process.           Therefore, we would not deem

Appellant’s second issue as presenting a substantial question for our review.

In any event, we also note that in the argument section of his brief,

Appellant    does   not   explain   what   rehabilitative   needs   or   “mitigated

circumstances” the court failed to consider when fashioning his sentence.

Thus, his undeveloped argument would not warrant relief, even had he

preserved this claim in a timely-filed post-sentence motion, and raised a

substantial question in his Rule 2119(f) statement.

      Judgment of sentence affirmed.




                                       -9-
J-S68007-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2015




                          - 10 -